DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 1/20/2021. The withdrawn claims 8-12 have been rejoined with the allowed claim set.

Allowable Subject Matter
2. 	Claims 2 - 14 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
The present claims are allowable over the closest references: 
Yan et al. (“A luminescent covalently bonded rare earth hybrid material by functionalized trifluoroacetylacetone linkage”, Journal of Non-Crystalline Solids, Volume 355, Issues 22–23, 15 July 2009, Pages 1281-1284); 
Sheng, et al. (“Coordination bonding assembly and photophysical properties of Europium organic/inorganic/polymeric hybrid materials”, Journal of Photochemistry and Photobiology, Chemistry (2009), 206(2-3), 140-147, Department of Chemistry, Tongji University, Shanghai); and 
Qiao, et al. (“Covalently Bonded Assembly of Lanthanide/Silicon-Oxygen Network/Polyethylene Glycol Hybrid Materials through Functionalized 2-Thenoyltrifluoroacetone Linkage”, J. Phys. Chem. B (2009), 113, 11865–11875, Department of Chemistry, Tongji University, Siping Road 1239, Shanghai 200092, China).           





A crosslinker of formula (I) or a mixture of at least two crosslinkers of formula (I) 



    PNG
    media_image1.png
    140
    338
    media_image1.png
    Greyscale


wherein R1 and R2 are each independently selected from the group consisting of H, -(CH2)rR4, with r = 0 to 12, -OR5, and –NHR5, 
wherein R4  and R5 are each independently selected from the group consisting of H, an alkyl group optionally containing a heteroatom, and having 1 to 18 carbon atoms, a cycloalkyl group optionally containing a heteroatom, and having 3 to 18 carbon atoms, an alkylaryl group optionally containing a heteroatom, and having 6 to 18 carbon atoms, a bivalent alkylene group having 1 to 10 carbon atoms, an alkylene oxide group having at least 4 carbon atoms, a polyether group, a polyhydroxy-functional group having 1 to 18 carbon atoms, a heteroaromatic group containing -O- and/or -N- and having 5 to 18 carbon atoms and an -O- or -NH-polyether group containing one or more different polyglycol units (CH2CH20)pR", wherein p is 4 to 20 and R" is an alkyl radical having 1 to 18 carbon atoms or H, 

and wherein each G1 is a group of formula (IIa)

 
    PNG
    media_image2.png
    20
    422
    media_image2.png
    Greyscale
 

wherein R in formula (IIa) is independently an aliphatic (cyclo)alkylene radical having 1 to 10 carbon atoms, and R' in formula (IIa) in each case independently represents a linear, branched or cyclic alkyl radical having 1 to 10 carbon atoms, wherein a) in the crosslinker of formula (I) at least one of R1 and R2 is selected from –OR5, wherein R5 is as defined above, or b) in the crosslinker of formula (I) R1 and R2 are selected from -OR5, wherein R5 is as defined above.

 

Yan et al. teach the compound used as a crosslinker (Abstract):

    PNG
    media_image3.png
    148
    342
    media_image3.png
    Greyscale


	However, Yan et al. do not teach or fairly suggest the claimed crosslinker, wherein the crosslinker comprises, in particular, the formula (I) wherein at least one of R1 and R2 is selected from –OR5 or formula (I) wherein R1 and R2 are selected from -OR5.
	
Sheng et al. teach the compound (Scheme 1):

    PNG
    media_image4.png
    140
    484
    media_image4.png
    Greyscale


However, Sheng et al. do not teach or fairly suggest the claimed crosslinker, wherein the crosslinker comprises, in particular, the formula (I) wherein at least one of R1 and R2 is selected from –OR5 or formula (I) wherein R1 and R2 are selected from -OR5.
Qiao et al. teach covalently bonded assembly of hybrid materials, wherein the compound TTA-Si was synthesized:


    PNG
    media_image5.png
    110
    252
    media_image5.png
    Greyscale


However, Qiao et al. do not teach or fairly suggest the claimed crosslinker, wherein the crosslinker comprises, in particular, the formula (I) wherein at least one of R1 and R2 is selected from –OR5 or formula (I) wherein R1 and R2 are selected from -OR5.
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARRIE L REUTHER/Primary Examiner, Art Unit 1763